DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      LIBEZERE C. AUDENAT,
                            Appellant,

                                   v.

                         ROSE A. AUDENAT,
                             Appellee.

                             No. 4D19-2645

                          [October 29, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Tarlika Navarro, Judge; L.T. Case Nos. DVCE-14-
000754 and FMCE 13-009587.

  Libezere C. Audenat, Coconut Creek, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GERBER, CONNER and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.